The plaintiff attacks the validity of a consent to the operation of the omnibus line of the defendant *Page 101 
Mayflower Transit Lines, Inc., given by the trustees of the defendant, the Village of Peekskill. It is the contention of the plaintiff that in giving the consent there was a failure to comply with the terms of an ordinance of the village which purports to impose certain conditions upon the power of the village trustees to act in such a matter. The ordinance in question provides that certain details of proposed operation should be stated in the application and that the application, itself, should be published in a daily newspaper. In the present case the application was not published and otherwise did not fully meet the requirements of the ordinance.
The right to operate an omnibus line over the public highways comes from the State. Section 66 of the Transportation Corporations Law (Cons. Laws, ch. 63), made applicable to this village by the provision of section 67 and a resolution of the village trustees, requires the consent of the local authorities to be procured after public notice and a hearing as a prerequisite to operation and to the issuance of the necessary certificate of public convenience and necessity. Section 89, subdivision 39, of the Village Law (Cons. Laws, ch. 64) further specifies the manner in which the notice is to be given.
It has been found in this case that notice of the hearing was published in the official newspapers of the village in accordance with a resolution of the trustees and in compliance with the provisions of the Village Law, and that pursuant thereto a hearing was held. The terms of section 66 of the Transportation Corporations Law were thus fully complied with. These were the only prerequisites fixed by statute to the giving of the consent. They assured to the citizens and property owners information that a consent was sought and when and where objection or criticism, if any, might be interposed. The interests of property owners and citizens were thereby fully protected. No authority was vested by the State in the trustees permitting them to impose other or different conditions. *Page 102 
The other points upon which the plaintiff attacks the consent have been examined and found without foundation.
We have, therefore, reached the conclusion that the consent of the village authorities to the operation of the omnibus line is valid.
The judgment should be affirmed, with costs.